Citation Nr: 1107081	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-14 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 
20-percent disabling.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for arthralgias of multiple 
joints.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1970 to August 
1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In January 2010, the Board remanded the claims to the RO to 
schedule a 
video-conference hearing.  In March 2010, the RO issued a 
supplemental statement of the case (SSOC) continuing to deny the 
claims and returned the file to the Board for further appellate 
review, but without completing the January 2010 remand directive 
regarding the scheduling of this requested hearing.  Therefore, 
regrettably, the Board is again remanding these claims to the RO.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  Here, 
unfortunately, the RO did not substantially comply with the 
Board's prior January 2010 remand directive by ensuring the 
Veteran was scheduled for a video-conference hearing before a 
Veterans Law Judge of the Board.  Dyment v. West, 13 Vet. App. 
141, 
146-47 (1999).  The Board, therefore, must correct this 
procedural due process error before adjudicating these claims.  
38 C.F.R. § 4.2 (2010).



As previously discussed in the January 2010 remand, the Veteran's 
August 2004 substantive appeal (on VA Form 9) noted her request 
for a hearing at the RO before a Veterans Law Judge of the Board.  
She reiterated this request in another VA Form 9 since submitted 
in April 2005, specifying that she wants a 
video-conference hearing.  She again more recently reaffirmed 
that she wants this type of hearing in a January 2007 statement.  
Further, in November 2009, her representative pointed out she has 
not withdrawn this hearing request.  Most recently, the Veteran 
responded to the March 2010 SSOC again reiterating her request 
for a video-conference hearing, which was not provided to her as 
directed by the Board's January 2010 remand.

Consequently, since she is entitled to this hearing before 
deciding her appeal, see 38 C.F.R. § 20.700(a), the Board is 
again remanding the Veteran's claims for the following additional 
development and consideration:

Schedule the Veteran for a video-conference 
hearing.  Notify her of the date, time and 
location of her hearing.  Put a copy of 
this letter in her claims file.  If, for 
whatever reason, she changes her mind and 
elects not to have the hearing or fails to 
report for it on the date scheduled, then 
also document this in her claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


